Case: 18-14020   Date Filed: 05/20/2019   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14020
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-00631-ACA



TIMOTHY BRIAN ELKINS,

                                                           Plaintiff–Appellant,

                                 versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant–Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (May 20, 2019)



Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 18-14020       Date Filed: 05/20/2019       Page: 2 of 5


       Timothy Elkins appeals the Commissioner of the Social Security

Administration’s denial of his application for disability benefits. First, Elkins

argues that the SSA’s Appeals Council afforded no weight to an Alabama court’s

worker’s-compensation order despite the fact that, under the then-applicable

regulation,1 that court’s findings were entitled to “great weight.” See Falcon v.

Heckler, 732 F.2d 827, 831 (11th Cir. 1984) (quotations and citations omitted); 20

C.F.R. § 404.1504. Second, Elkins contends that the Appeals Council

impermissibly based its refusal to consider the Alabama court’s worker’s-

compensation order on the fact that the state court’s decision followed the ALJ’s.

We disagree on both counts.

                                                    I

       We review the Commissioner’s conclusions of law and the district court’s

judgment de novo. Parks ex rel. D.P. v. Comm’r, Soc. Sec. Admin., 783 F.3d 847,

850 (11th Cir. 2015). The Commissioner’s factual findings, by contrast, are

conclusive so long as they are supported by “substantial evidence,” which we have

defined as “such relevant evidence as a reasonable person would accept as


1
 We note that 20 C.F.R. §§ 404.1504 and 416.904 were amended in January 2017 to state that
for claims filed on or after March 27, 2017, the SSA would “not provide any analysis in [its]
determination or decision about a decision made by any other governmental agency or a
nongovernmental entity about whether [a claimant is] disabled, blind, employable, or entitled to
any benefits.” See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.
Reg. 5844, 5864, 5874 (Jan. 18, 2017). Because Elkins’s claim was filed and decided in
February 2017, however, this amendment is not relevant to the claims that Elkins has raised on
appeal.
                                                2
              Case: 18-14020     Date Filed: 05/20/2019   Page: 3 of 5


adequate to support a conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983).

                                         II

      With few exceptions, a social security claimant may present new evidence at

each stage of the administrative process, “including before the Appeals Council.”

Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th Cir. 2015)

(per curiam). And although the Appeals Council has the discretion to deny review

of an ALJ’s decision, it must consider new, material, and chronologically-relevant

evidence submitted by the claimant. Id; see also 20 C.F.R. § 404.970. When the

Appeals Council erroneously refuses to consider new evidence, it commits legal

error, and remand is appropriate. Washington, 806 F.3d at 1321.

      Elkins submitted new, material, and chronologically-relevant evidence from

the Circuit Court of Marshall County, Alabama. In his first argument, Elkins

contends that the Appeals Council refused to consider this additional evidence, and

to the extent that it did, impermissibly discounted the evidence’s weight. Elkins is

correct that we have held that “[t]he findings of disability by another agency,

although not binding on the Secretary, are entitled to great weight.” Bloodsworth,

703 F.2d at 1241 (citations omitted). Indeed, in Bowen v. Heckler, we reversed the

Commissioner’s denial of benefits where the Appeals Council failed to adequately

consider additional evidence of a claimant’s disability. 748 F.2d 629, 636–37


                                          3
               Case: 18-14020    Date Filed: 05/20/2019   Page: 4 of 5


(11th Cir. 1984). But Elkins overlooks that the Appeals Council did consider his

additional evidence. In its decision refusing Elkins’s request for review, the

Appeals Council both acknowledged that it had received the Alabama court’s

worker’s-compensation order and stated, under the bold header “What We

Considered”:

      In looking at your case, we considered the reasons you disagree with
      the decision and the additional evidence. We considered whether the
      Administrative Law Judge’s actions, findings or conclusion is
      contrary to the weight of the evidence currently of record.

      We found that this information does not provide a basis for changing
      the Administrative Law Judge’s decision.

      Elkins’s brief consists primarily of block quotes and case summaries that,

we surmise, seek to indicate that the weight afforded by the Appeals Council was

insufficiently “great.” Yet the fact that another agency’s determination is entitled

to “weight” implies that its determination is not conclusive. In addition, we have

repeatedly found that the Appeals Council is not required to provide a detailed

discussion of a claimant’s new evidence when denying a request for review. See,

e.g., Parks, 783 F.3d at 852; Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d

780, 782–83 (11th Cir. 2014). The Appeals Council therefore acted within its

discretion in concluding that the additional evidence did not provide grounds for

overturning an ALJ decision that we agree was supported by substantial evidence.

See ALJ Decision at 3–7.


                                          4
               Case: 18-14020   Date Filed: 05/20/2019   Page: 5 of 5


      The passage from the Appeal Council’s decision quoted above also shows

that Elkins’s second argument—that the Appeals Council erroneously refused to

review his application on the grounds that the additional evidence he submitted

postdated the ALJ’s decision—is mistaken. Again, Elkins has the law right. The

fact that the worker’s compensation order followed the ALJ’s decision does not

necessarily mean that it is chronologically irrelevant. See Washington, 806 F.3d at

1320–21. But the Appeals Council never said anything to the contrary. In fact, it

didn’t say anything about chronology at all. As such, we find that Elkins’s second

claim also fails.

      We therefore conclude that the district court’s judgment upholding the

Commissioner’s determination that Elkins is not entitled to disability insurance

benefits is due to be AFFIRMED.




                                         5